Citation Nr: 1531467	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  06-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected spondylothisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

An August 1995 rating decision continued a 10 percent evaluation for the Veteran's service-connected back disability.  A notice of disagreement was received in September 1995 for the continuation of the 10 percent evaluation.  The RO issued an October 1995 statement of the case and the Veteran timely perfected an appeal.  In March 1996, the Board remanded the claim for a Travel Board hearing.  A March 1996 hearing before a RO hearing officer was provided to the Veteran.  Thereafter, a March 1996 RO hearing officer's decision, issued by the RO in St. Louis, Missouri, increased the rating for the Veteran's service-connected back disability to 40 percent throughout the rating period on appeal.  The March 1996 decision held such constituted a full grant of the benefit sought on appeal.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  In May 1996 correspondence, the RO notified the Veteran that all benefits claimed had been allowed without consideration by the Board and no further action would be taken as the Veteran's substantive appeal was considered withdrawn, unless the Veteran disagreed within one year from the date of the letter.  A June 1996 supplemental statement of the case (SSOC) was issued; however, on the notice letter a handwritten note stated that such was issued in error as the hearing officer decision was a complete grant.  The Board also recognizes a 40 percent evaluation for the Veteran's service connected back disability was continued in an unappealed June 1998 rating decision.  The RO subsequently issued a June 2004 rating decision which was previously considered the rating decision on appeal.  Nonetheless, the record does not reflect the Veteran withdrew his appeal for a higher evaluation for his service-connected back disability with respect to the August 1995 rating decision.  In this regard, the Board is the final arbiter of its jurisdiction and, thus the Board finds the August 1995 rating decision is the rating decision on appeal.

This case was previously before the Board.  Initially, a July 2008 Board decision denied the issue on appeal and also denied entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.  However, in February 2011, the Board vacated the July 2008 Board decision and remanded the claims for further evidentiary development.  The Board remanded the issue on appeal again in August 2012 and March 2013.  The case now returns for appellate review.

As noted above, the Board remanded the issue of entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18 in February 2011.  In an April 2012 rating decision, the VA Appeals Management Center granted entitlement to permanent incapacity for self-support for the Veteran's daughter.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND


As noted above, the Board finds the correct rating decision on appeal is the August 1995 rating decision.  In this regard, the Board finds that, due to the handwritten notation on the cover letter of the June 1996 SSOC, it does not appear that the June 1996 SSOC was issued to the Veteran and his representative.  A remand is warranted for issuance of a SSOC with consideration all the relevant evidence of record specific to the Veteran's service-connected back disability received since issuance of the October 1995 statement of the case.

Pursuant to the March 2013 Board remand another VA examination was provided to the Veteran in July 2013.  However, the Board finds the July 2013 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The March 2013 Board remand specifically directed the prospective examiner should indicate whether the Veteran experienced incapacitating episodes (a period of acute signs and symptoms that required physician-prescribed bed rest) and frequency and total duration of such episodes over the course of a year.  The VA examiner reiterated his opinion that the Veteran did have periods of incapacity which would require bed rest.  The July 2013 VA examiner stated the Veteran reported he was always off work under the order of his primary care physician.  However, the Veteran clarified he had a blanket statement from his VA doctor that if he cannot make it, he should stay home, but did not recall if he had any specific and direct contact with the physician during those times of incapacity.  The Board does not find that such is responsive to the Board's March 2013 remand directive as it does not indicate if the bed rest was indeed prescribed by a physician.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the VA examiner reported clinical findings for range of motion testing of the lumbar spine, which decreased from 45 degrees of flexion to 20 degrees on repetition.  The VA examiner stated, in part, that upon examination of the lumbar spine there was a decreased range of flexion with repetition and there was pain, weakness, fatigability, and lack of endurance.  The VA examiner did not indicate if such repetitive testing consisted of three repetitions nor did the VA examiner indicate at what degree pain began.  Thus, based on the foregoing, the Board finds another VA examination of the Veteran's service-connected back disability is warranted.  

VA treatment from John Cochran Division, part of the VA St. Louis Health Care System, most recently dated in July 2012, are associated with the electronic record in Virtual VA.  However, the July 2013 VA examiner noted specific time periods during 2012, including in August 2012, in which the Veteran was off work due to his service-connected back disability.  The July 2013 VA examiner also reported the Veteran was off work for five days in June 2013 due to his service-connected back disability.  As noted above, the July 2013 VA examiner reported the Veteran stated he had a blanket statement from his VA doctor that if he cannot make it, he should stay home, but did not recall if he had any specific and direct contact with the physician during those times of incapacity.  The Veteran also reported that in the last several months he had complained to his primary VA care physician about numbness at the tip of his left thumb with pain radiating up the volar aspect of his left forearm to his elbow and that he had x-rays of his upper back taken but he did know not the results of such.  Thus, the Board finds that VA treatment records subsequent to July 2012 may be relevant to the claim.  Thus, on remand, updated VA treatment records from VA St. Louis Health Care System, to include from the John Cochran Division and all additional associated outpatient clinics, since July 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA St. Louis Health Care System, to include the John Cochran Division and all additional associated outpatient clinics, since July 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination, with an examiner other than the July 2013 examiner, to determine the current severity of his service-connected back disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine. Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

The examiner should indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal to include consideration of all evidence received since issuance of the October 1995 statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




